Citation Nr: 1041280	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-31 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine to 
include as secondary to the service-connected right foot 
disability.

2.  Entitlement to service connection for depression to include 
as secondary to degenerative disc disease and degenerative joint 
disease of the lumbar spine and as secondary to the service-
connected right foot disability.

3.  Entitlement to disability compensation pursuant to 38 
U.S.C.A. § 1151 for headaches due to VA medical treatment 
following a cortisone injection in January 2000.

4.  Entitlement to disability compensation pursuant to 38 
U.S.C.A. § 1151 for a head laceration due to VA medical treatment 
following a cortisone injection in January 2000.




5.  Entitlement to disability compensation pursuant to 38 
U.S.C.A. § 1151 for cervical spine disc disease due to VA medical 
treatment following a cortisone injection in January 2000.

6. Entitlement to total disability rating for compensation based 
upon individual unemployability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from 
February 1983 to May 1984.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in May 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file. 


The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the claims of service connection for degenerative disc disease 
and degenerative joint disease of the lumbar spine and for 
depression to include as secondary to the service-connected right 
foot disability, secondary service connection includes the 
concept of aggravation of a nonservice-connected disability by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995). 

As the evidence of record is insufficient to decide the question 
of aggravation, further development under the duty to assist is 
needed.   38 C.F.R. § 3.159.

On the claim for disability compensation pursuant to 38 U.S.C.A. 
§ 1151 for headaches due to VA medical treatment, apart from the 
question of causation due the cortisone injection, which has been 
developed, there remains the question of causation due to the 
alleged fall after the cortisone injection, and further 
development under the duty to assist is needed.   38 C.F.R. 
§ 3.159. 

On the claim for disability compensation pursuant to 38 U.S.C.A. 
§ 1151 for a head laceration due to medical treatment, further 
development of the protocol for administering the steroid 
injection under the duty to assist is needed. 38 C.F.R. § 3.159. 

On the claim for disability compensation pursuant to 38 U.S.C.A. 
§ 1151 for cervical disc disease, in September 2010, the Veteran 
submitted additional evidence and did not waive the right to have 
the evidence initially considered by the RO, necessitating that 
the evidence be reviewed by the RO.




The question of fault on the part of VA is deferred until the 
issue of additional disability is fully developed.

The claim for a total disability rating for compensation based 
upon individual unemployability is dependent on the final 
adjudication of the pending claims. 

Accordingly, the case is REMANDED for the following action:

1.  Request the protocol used in January 
2000 for administering a steroid injection 
and the Doctor's Order for the steroid 
injection on January 25, 2000, from the 
Lexington, Kentucky, VA Medical Center.

If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e)

2.  Afforded the Veteran a VA orthopedic 
examination to determine, in light of 
accepted medical principles:

Whether it is more likely than not 
(probability greater than 50 
percent), at least as likely as not 
(probability of 50 percent), less 
likely than not (probability less 
than 50 percent), or an opinion is 
not possible without resort to 
speculation that disc disease and 
degenerative joint disease of the 
lumbar spine is aggravated by the 
service-connected right foot 
disability. 






In formulating the opinion, the VA 
examiner is asked to consider that the 
term "aggravation" means a permanent 
increase in severity, that is, an 
irreversible worsening of disc disease and 
degenerative joint disease of the lumbar 
spine beyond the natural clinical course 
and character of the condition as 
contrasted to a temporary worsening of 
symptoms.

If however after a review of the record, 
an opinion on aggravation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
aggravation cannot be determined because 
an opinion on aggravation is beyond what 
may be reasonably concluded based on the 
evidence of record and current medical 
knowledge.

The Veteran's file should be made 
available to the examiner. 

3.  Afforded the Veteran a VA psychiatric 
examination to determine, in light of 
accepted medical principles:

Whether it is more likely than not 
(probability greater than 50 
percent), at least as likely as not 
(probability of 50 percent), less 
likely than not (probability less 
than 50 percent), or an opinion is 
not possible without resort to 
speculation that depression is 
aggravated by the service-connected 
right foot disability. 




In formulating the opinion, the VA 
examiner is asked to consider that the 
term "aggravation" means a permanent 
increase in severity, that is, an 
irreversible worsening of depression 
beyond the natural clinical course and 
character of the condition as contrasted 
to a temporary worsening of symptoms.

If however after a review of the record, 
an opinion on aggravation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
aggravation cannot be determined because 
an opinion on aggravation is beyond what 
may be reasonably concluded based on the 
evidence of record and current medical 
knowledge. 

The Veteran's file should be made 
available to the examiner. 

4.  Afford the Veteran a VA examination by 
a physician to determine, in light of 
accepted medical principles:

Whether it is more likely than not 
(probability greater than 50 
percent), at least as likely as not 
(probability of 50 percent), less 
likely than not (probability less 
than 50 percent), or an opinion is 
not possible without resort to 
speculation that the Veteran's claim 
of headaches are the result of a 
laceration in the occipital scalp, 
sustained on January 25, 2000, when 
the Veteran injured his head within 
18 minutes of a steroid injection. 

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
causation cannot be determined because 
there are multiple potential causes, when 
one cause, namely, the scalp injury in 
2000, is not more likely than any other to 
cause the Veteran's headaches and that an 
opinion on causation is beyond what may be 
reasonably concluded based on the evidence 
of record and current medical knowledge.

The Veteran's file should be made 
available to the examiner. 

5.  After the above development is 
completed adjudicate all claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

